Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00617-CV

                               In the Interest of T.D. and R.B., Children

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-PA-00167
                        Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 30, 2013

DISMISSED FOR LACK OF JURISDICTION

           This is an appeal from a final order terminating the parent-child relationship. An appeal

from a final order terminating the parent-child relationship is accelerated. See TEX. FAM. CODE

ANN. § 109.002(a) (West Supp. 2012); TEX. R. APP. P. 28.4(a). In an accelerated appeal, the notice

of appeal must be filed within twenty days after the judgment or order is signed. In the Interest of

K.A.F., 160 S.W.3d 923, 927 (Tex. 2005); TEX. R. APP. P. 26.1(b). A timely notice of appeal is

necessary to invoke this court’s appellate jurisdiction. See K.A.F., 160 S.W.3d at 927-28; TEX. R.

APP. P. 25.1(b),(c).

           Here, the trial court signed an order terminating appellant R.B.’s parental rights on June

26, 2013. Thus, R.B.’s notice of appeal was due on July 16, 2013. However, R.B did not file his

notice of appeal until September 11, 2013. Because R.B.’s notice of appeal was untimely, we
                                                                                    04-13-00617-CV


ordered R.B. to show cause why this appeal should not be dismissed for lack of jurisdiction. R.B.

filed a response to our order, but the response fails to demonstrate this court’s jurisdiction over

this appeal. Accordingly, this appeal is dismissed for lack of jurisdiction.

                                                  PER CURIAM




                                                -2-